DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of cutting tools being rotatable relative to the workpiece seat under driving of the power component in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation “the plurality of cutting tools being rotatable relative to the workpiece seat under driving of the power component” in claim 1 is new matter.  The specification, at the time of filing, references a tool being rotatable but does not explicitly refer to multiple tools being rotatable.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plurality of cutting tools being rotatable relative to the workpiece seat under driving of the power component.”  It is unclear whether the plurality of tools are rotatable about the turret (tool head) or if they are live tools such that they rotate in the manner of a drill bit or milling cutter.  Also, it is unclear whether the cutting tool is among the plurality or not.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mamczur (US Pub. No. 2014/0150243 A1) in view of Yamane (US Pub. No. 2019/0118268 A1).
(Claim 1) Mamczur discloses a numerical control machine (Fig. 1A) that includes a workpiece seat (20) for fixing a workpiece (5), a cutting tool (90), a non-contact measurement component (80) for measuring a contour of a surface to be machined of the workpiece, a power component (30, respective motors for 60 and 70) and a control component (100).  The workpiece seat is rotatable relative to the cutting tool or the non-contact measurement component under driving of the power component (¶ 0029; 20 drivable via 30).  Both the cutting tool (90) and the non-contact measurement component (80) are mounted on the numerical control machine (Fig. 
Mamczur also discloses a cutter head (the bar that 80 and 90 are both connected).  The cutter head includes a connection end (end opposite to that having 80 and 90) connected to the machine and a mounting end (end where 80 and 90 are mounted) for mounting the cutting tool (Fig. 1A).  Both the cutting tool (90) and the non-contact measurement component (80) are mounted to the mounting end of the cutter head (Fig. 1A).  The cutting tool and the non-contact measurement component are separated by a preset distance at the mounting end of the cutter head (Fig. 1A).  The cutter head is movable relative to the workpiece seat under the driving of the power component (via motors for respective guides 60 and 70).  Mamczur does not explicitly disclose a plurality of tools disposed on the cutter head or a plurality of rotatable tools.
Yamane discloses a rotatable cutter head (i.e., a turret; 8) having a plurality of cutting tools mounted on the cutter head of a numerical control machine (turning center).  The cutter head (8) is capable of adjusting positions (torruet movable along X, Y and Z axes) of the plurality of cutting tools relative to a workpiece seat (4).  The plurality of cutting tools are rotatable relative to the workpiece seat under the driving of the power component (Tm; Figs. 3-6; ¶ 0036).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the machine disclosed in Mamczur with a turret head and live (rotary) tools as taught in Yamane in order to increase the flexibility of the machine.
(Claim 5) The non-contact measurement component is a laser sensor (80; ¶ 0029).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mamczur (US Pub. No. 2014/0150243 A1) in view of Yamane (US Pub. No. 2019/0118268 A1) further in view of Masatsuga et al. (US Patent No. 5,848,795)
(Claim 3) Mamczur discloses a rotatable seat (20) having a fixed end mounted on the numerical control machine (via the horizontal platform of the frame 1 as seen in Fig. 1A) and an opposed clamping end for receiving the workpiece, but the reference does not explicitly disclose a base plate, locating component, clamping component, base plate having a clamping end for receiving the locating component and the clamping component; and the locating component and the clamping component are detachably mounted to the clamping end.
Masatsuga et al. (“Masa”) discloses a rotatable workpiece seat that includes a base plate (1, 12), a locating component (26, 14) and a clamping component (39).  The base plate includes a fixed end (3) mounted on the numerical control machine and a clamping end (end for seating workpiece) for receiving the locating component (26, 14) and the clamping component (39).  The locating component (26, 14) and the clamping component (39) are detachably mounted to the clamping end (Col. 5, Lines 38-39; Col. 8, Lines 15-17; Fig. 10).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the numerical control machined disclosed in Mamczur with a rotatable workpiece seat as taught by Masa in order to securely hold different kinds of workpieces (Col. 1, Lines 41-51).
(Claim 4) As a result of the modification, the Mamczur device includes a locating component having a mandrel (Masa 26) inserted into a center hole (Masa w1) of the workpiece and a locating block (Masa 14) abutting against an outer side wall of the workpiece.  The axis of the 14mandrel (Masa 26) is separated from the locating block (Masa 14) by a preset distance.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN RUFO/Primary Examiner, Art Unit 3722